Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of recor alone or in combination discloses the following:
“providing a digital representation of a shape of a surface or a boundary of an anatomic region or of an organ; 
acquiring an ultrasound image by ultrasound scanning the anatomic region or the organ; 
combining a digital representation of the shape of the surface or the boundary of the anatomic region or of the organ by: 
registering the digital representation of the shape of the surface or the boundary and the ultrasound image as a function of a difference in position of selected reference points on the digital representation of the shape or the boundary and on the ultrasound image, a position of the reference points on the ultrasound image being determined by tracking probe position at the reference points at the anatomic region or the organ of a real body and in a spatial reference system, in which the anatomic region or the organ of the real body is placed, 
wherein: the digital representation is a three dimensional digital CAD model of the anatomic region or of the organ on which the reference points are defined; 
the digital representation is morphologically non-patient specific; the shape of the surface or of the boundary of the digital CAD model is modified to match the shape of the surface or of the boundary of a real anatomic region or the shape of a real organ specific for a patient, as a function of a difference in position of the reference points in the digital CAD model and the position of the same reference points on the real anatomic region or on the real organ specific for the patient, 
the position of the reference points on the anatomic region or the organ of the real body is determined by tracking the probe position at the reference points at the anatomic region or the organ of the real body and in the spatial reference system, in which the anatomic region or the organ of the real body is placed, the ultrasound scanning of the anatomic region or the organ of the real body to acquire the ultrasound image of the anatomic region or of the organ is executed by moving a probe according to one or more scan paths along at least part of the surface of the anatomic region or of the organ, each of the one or more scan paths having a length, a width, and a shape; 
tracking the probe position during a displacement of the probe along the one or more scan paths for determining data providing a digital representation of the one or more scan paths of the probe relative to the length, the width, and the shape of the one or more scan paths and to a position of the one or more scan paths in relation to the anatomic region or the organ of the real body being scanned;
registering the data relative to the position of the one or more scan paths, the length, the width, and the shape of the one or more scan paths with the digital CAD model which has been matched with the shape of the real anatomic region or of a real boundary;
graphically representing the one or more scan paths on the digital CAD model of the anatomic region or of the organ matched to a real shape of the anatomic region or the organ of the patient under examination to develop a three-dimensional digital representation of the anatomic region or the organ of the real body and of the one or more scan paths of the ultrasound probe along which the probe has been displaced during the ultrasound scanning of the anatomic region or the organ of the real body, the three-dimensional digital representation of the one or more scan paths being superimposed on the three-dimensional digital representation of the anatomic region or the organ of the real body;
combining and saving the three-dimensional digital representation and the acquired ultrasound image; 
and
displaying and/or printing a combination of three-dimensional digital representation and the acquired ultrasound image”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793